Citation Nr: 1756518	
Decision Date: 12/07/17    Archive Date: 12/15/17

DOCKET NO.  14-03 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for residuals of a traumatic brain injury (TBI), to include a cognitive disorder, memory loss, and attention deficit disorder.

[The Veteran's claims of entitlement to an initial rating in excess of 30 percent prior to July 27, 2016, and in excess of 70 percent thereafter for posttraumatic stress disorder (PTSD) with depression, not otherwise specified, and entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to July 27, 2016, are the subject of a separate Board decision.]


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel


INTRODUCTION

The Veteran had active duty service from December 1967 to September 1969.  He is the recipient of numerous awards and decorations, including the Combat Action Ribbon and the Purple Heart Medal. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in September 2011 by a Department of Veterans Affairs (VA) Regional Office (RO).

In March 2014, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A hearing transcript is associated with the record on appeal.

In July 2015, the Board remanded the case for additional development and it now returns for further appellate review.  


FINDING OF FACT

At no time during the pendency of the claim does the Veteran have a current diagnosis of TBI residuals that are separate and distinct from his service-connected PTSD, and the record does not contain a recent diagnosis of disability prior to the Veteran's filing of a claim

CONCLUSION OF LAW

The criteria for service connection for TBI residuals have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

While the Veteran alleged that an April 2010 neurological assessment and September 2015 examination report are inadequate for adjudications purposes, which will be discussed in detail herein, neither he nor his representative has alleged any deficiency with respect to VA's duties to notify or assist.  See Scott, supra (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II.  Analysis

The Veteran claims that he has memory/cognitive problems related to when a hand grenade detonated one foot in front of him, which caused his ears to bleed, and resulted in the killing of his commander and another soldier during combat service in Vietnam in February 1969.  He indicated that he did not notice the cognitive problems immediately and sought treatment for hearing difficulty and ringing in his ears three days later.   

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service or when evidence establishes a disease diagnosed after discharge was incurred in service.  38 U.S.C. § 1110; 38 C.F.R. 
§ 3.303.  Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The element of service connection at issue in this case is the presence of a current disability that is separate and distinct from the Veteran's service-connected PTSD.  In this regard, the Board acknowledges that available records show that, in February 1969, the Veteran was in close proximity to a detonating grenade, and his statements regarding this event are credible and supported by the record.  Indeed, VA clinicians and examiners have acknowledged that the proximity to this explosion likely caused a mild TBI at that time.  Nevertheless, the probative evidence of record indicates that the Veteran has not suffered from any residuals of his in-service TBI that are separate and distinct from his PTSD symptoms at any point during the appeal period or in close proximity thereto.  As such, service connection for residuals of a TBI must be denied.

Turning to the evidence of record, in April 2010 following extensive neurological testing, a VA neuropsychologist found:

The overall cognitive pattern of performance noted in this assessment is not suggestive of residual long term traumatic brain injury.  The injury and medical history reported by the patient is likewise not indicative of a level of injury that would contribute to enduring cognitive deficits.  The motor and cognitive slowing in this assessment is most consistent with psychiatric distress.  Specifically, the results of objective psychological testing suggest the presence of feelings of anxiety, dysphoria, and somatic concern, likely to be interwoven with social discomfort.  The patient's presentation during assessment (i.e., sudden tearfulness) was consistent with this.

Thereafter, an examiner reported in a June 2010 VA neurology note that the Veteran probably had more PTSD rather than a brain injury, but acknowledged that it was hard to sort these things out.  A month later the neurologist again noted that he "doubt[ed the presence of a] significant TBI."  Then, following a VA examination performed in September 2010, another examiner reported that, per the neuropsychology evaluation, "the [Veteran's] current intellectual functioning is in the average range, consistent with premorbid expectation, with no evidence of a significant decline from baseline." 

Additionally, during an October 2014 VA neuropsychology consult, the neuropsychologist discussed the cognitive effects that accompanied PTSD and TBI, including the significant overlap of symptoms in both diagnoses.  While the examiner suspected that what the Veteran referred to as "memory" problems was actually attentional difficulties related to dissociative PTSD symptoms and that PTSD was a salient factor in the Veteran's presentation, the examiner found that a mild cognitive disorder was also present.  

In January 2015, a VA nurse practitioner reported that the Veteran had multiple symptoms such as memory loss, chronic headaches, and tinnitus that very well could be related to TBI.  She reported that the Veteran had a history of a concussion while in Vietnam from when a hand grenade went off and that he has not had good recall or memory since that time.  She reported that she believed that these symptoms were more than likely related to the history of concussion/TBI during the Veteran's service in Vietnam.  In a subsequent treatment record, the nurse practitioner included an assessment of memory loss, probably TBI.  Notably, this opinion is speculative in nature and is not supported by any discussion of the interplay between the Veteran's PTSD and his purported TBI residuals.  Further, the nurse practitioner did not discuss the extensive testing performed in 2010 by a clinician with advanced training and expertise at which point TBI residuals were ruled out.  As such, the Board affords this opinion little probative weight, if any.

Given the unclear picture presented by the aforementioned records, the Board remanded the appeal in July 2015 for procurement of a definitive opinion that addressed whether the Veteran suffers from residuals of his in-service TBI that are separate and distinct from his service-connected PTSD.  In September 2015, a VA examiner performed a comprehensive review of the record, including neurological testing conducted in 2010 and 2014, and determined the Veteran's subjective memory and cognitive symptoms were attributable to the combined effects of psychological distress due to PTSD, chronic ischemic changes on MRI, and complicated migraines, not residuals of a TBI.  The examiner further stated that, based on his medical expertise, the Veteran's mild in-service TBI would not cause significant residuals some 40 years later.  To the contrary, the psychologist noted that TBI symptoms often improve over time.  Notably, the same opinion from the notes of the September 2015 examination report is contained in a November 2015 addendum opinion.

Subsequently, an August 2016 examiner noted the presence of a TBI, but the record indicates she was referring to the 1969 TBI, not current residuals thereof.  Moreover, the examiner stated the Veteran's current neurocognitive disorders were attributable to the TBI, but also stated that the Veteran's PTSD and neurocognitive disorder were intertwined and exacerbated each other to the point the impact on employment by each were indistinguishable.  As the examiner found the Veteran had identifiable symptoms attributable to a TBI and thereafter said the TBI and PTSD symptoms impacted and exacerbated each other to the point she could not differentiate their impact on employment, the Board finds the opinion to be internally inconsistent and without probative value. 

Ultimately, the probative evidence of record fails to demonstrate a current diagnoses of TBI residuals at any time during the appeal period that are separate and distinct from service-connected PTSD.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  While the Board has also considered the United States Court of Appeals for Veterans Claims' (Court's) holding in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), there is also no probative evidence of recent diagnoses of TBI residuals that are separate and distinct from his PTSD symptoms prior to the filing of the Veteran's claim.  

In this regard, the Board notes that the Veteran and his wife are competent to report on his symptoms or matters within their personal knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In addition, laypersons may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (the Board's categorical statement that 'a valid medical opinion' was required to establish nexus, and that a layperson was 'not competent' to provide testimony as to nexus because she was a layperson, conflicts with Jandreau). 

However, the matter of a medical diagnosis for a disability not capable of lay observation, such as that of TBI residuals that are separate and distinct from PTSD, is a matter within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Specifically, the diagnosis of TBI residuals and the process of differentiating said residuals from PTSD symptoms involve a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship, and requires the administration and interpretation of neurological test results.  In the instant case, there is no suggestion that the Veteran or his spouse have developed an expertise in the diagnosis of neurological disabilities.  Therefore, as they do not have the appropriate medical training and expertise to competently diagnose residuals of a TBI that are separate and distinct from PTSD, the lay assertions in this regard have no probative value.  Jandreau, supra at 1377 n.4 ("[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer"); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions). 

The Veteran has challenged the adequacy of the April 2010 neurological test results and the September 2015 VA examination.  With regard to the 2010 testing, the Veteran takes issue with the fact the testing was stopped at one point due to his distress (subjective feelings of his brain being pulled from his head), but the neuropsychologist nevertheless described his testing as normal.  The Board notes, however, that the 2010 examiner specifically acknowledged the test was stopped, but found the symptoms that lead to the break were related to the Veteran's PTSD.  In fact, she said the Veteran's presentation during the assessment (i.e., sudden tearfulness) was consistent with social discomfort related to PTSD.  Thus, the examiner explained why the Veteran's reaction during the examination was more likely related to his PTSD than a distant TBI.

Turning to the September 2015 examination, the Veteran contends the examiner ignored positive evidence, made an entry in his records 10 weeks after the initial examination, and inadequately described his in-service injury.  He further challenges the examiner's opinion that TBI symptoms improve over time as inaccurate.  First, the Board notes the examiner specifically acknowledged reviewing the entire record; the fact he did not cite to all evidence (for instance, the January 2015 letter from the Veteran's nurse practitioner) is only reflective of the fact he found the other evidence (for instance, the 2010 testing performed by a neuropsychologist) to be of greater probative value.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).  Second, the subsequent entry into the Veteran's record was apparently at the request of the RO so that the examiner's opinion would be in a stand-alone form, rather than imbedded in the text of the examination report.  Third, the Veteran has not provided any probative evidence to establish why the examiner's description of the in-service injury as a mild TBI or that TBI symptoms improve over time are unsupported by the medical community, and his lay assertions to these arguments are not probative as he is not competent to diagnose and differentiate neurological symptoms.

Furthermore, a VA examiner is presumed to have properly discharged her duties as a health professional (presumption of regularity) in a review of the record, in interviewing the Veteran, and supporting her opinion with medical analysis applied to the significant facts of the case.  See Rizzo v. Shinseki, 580 F.3d 1288, 1292 (Fed Cir. 2009) (applying the presumption of regularity to VA medical examiners in the discharge of their regular duties).  The presumption of regularity is only rebuttable by clear evidence to the contrary.  Miley v. Principi, 366 F.3d 1343, 1347 (Fed. Cir. 2004).  Here, the Veteran has not provided clear evidence to rebut the presumption of regularity.  Instead, he has voiced his subjective concerns that can be explained, as above, by a plain reading of the record.  As he has not demonstrated that the VA examiners were unaware of any significant fact in his case or introduced any evidence that shows a lack of impartiality or incompetence, the Veteran has not met his burden to show that the VA examinations are inadequate and the Board finds his arguments in this regard to be unpersuasive.  Hilkert v. West, 12 Vet. App. 145, 151 (1999) (an appellant bears the burden of persuasion to show that the Board's reliance on an examiner's opinion was in error).  

Ultimately, the Board finds the April 2010 neuropsychologist and September 2015 VA examiner's opinions to be more probative than the Veteran and the nurse practitioner's assertions as to the presence of current TBI residuals.  Indeed, while cognizant of the Court's holding in Brokowski v. Shinseki, 23 Vet. App. 79 (2009), the record indicates that the Veteran's neurological symptoms have been considered as part and parcel of his service-connected PTSD.  Indeed, in a second decision, the Board has awarded a higher rating for PTSD based, in part, on the serious neurological symptoms that have been attributed to his PTSD, such as concentration problems, memory problems, and cognitive difficulties.  Moreover, the examiners found no evidence of a current or previous neurological disorder other than those that have already been service-connected via the PTSD claim.  

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Thus, where, as here, the probative evidence indicates that the Veteran does not have a current diagnosis of TBI residuals that are separate and distinct from service-connected PTSD for the entire appeal period, there can be no valid claim for service connection.  Id.; see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for residuals of a TBI.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for residuals of a TBI is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


